DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 3-7, 9, 15,  18-21, 24 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ponticiello et al (US 20060276557), herein Ponticiello 2  in view of Noordegraaf et al (WO 2010140882).
Ponticiello 2 discloses a composition comprising:
 100 parts of styrene, 

0.7% of hexabromocyclododecane (meeting the limitations of claims 3 and 31)
0.2% of dicumyl peroxide (meeting the limitations of claims 18 and 19)
7 parts of a 70/30 mixture of n-pentane and i-pentane (see Example 4 at 0067 and Example 1 at 0049).

Ponticiello 2 fails to tech such elected species as coke. Instead, the reference teaches the claimed carbon black.
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), 325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.
Therefore, it would have been obvious to a person of ordinary skills in the art to interchangeably apply coke and carbon black in Ponticiello 2 composition, since they are known material based on their suitability for its intended use.
Ponticiello 2 fails to teach the claimed brominated polymer.
Noordegraaf discloses that expandable polystyrene (EPS) comprising brominated polystyrene in an amount of 0.5 - 5 wt.%, (see Claim 1) and tetrabromine bisphenol A allyl ether (i.e. tetrabromine bisphenol A bis(2,3-dibromine propylether)) are used together as a synergist flame retardant at the total amount of 0.1 - 3 wt.% (see claim 8),  based on the amount of styrene polymer.
Noordegraaf teaches that dicumyl peroxide is used as a synergist in an amount of 0.1 - 3 wt.%, in particular 0.5 - 2 wt.%, based on the amount of styrene polymer (see claim 7).

Noordegraaf discloses the expandable polystyrene has bromine content in brominated polystyrene of at most 75 wt.% (see claim 4).
Noordegraaf teaches such blowing agent as pentane (see Example 2).
Noordegraaf discloses that EPS-based materials is the burden on the environment. At the end of the technical or the economic life of the materials that contain EPS, such materials will be regarded as waste, and it is desirable that the burden on the environment this constitutes be minimized. This means that the amount and the type of fire retarding materials must be selected so that the burden on the environment is minimal (see 2:10).
Therefore, it would have been obvious to a person of ordinary skills in the art to use brominated polystyrene and tetrabromine bisphenol A bis(2,3-dibromine propylether) in Ponticiello 2's composition to minimize the burden on the environment.
Regarding new claims 29 and 30, Ponticiello 2 and Noordegraaf do not teach physical parameters claimed.
However, "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant and Ponticiello 2 modified with Noordegraaf compositions, since they have  the same structure.
Regarding new claims 31-35,  Noordegraaf discloses that expandable polystyrene (EPS) comprising brominated polystyrene in an amount of 0.5 - 5 wt.%, (see Claim 1) and tetrabromine bisphenol A allyl ether (i.e. tetrabromine bisphenol A bis(2,3-dibromine propylether)) are used together as a synergist flame retardant at the total amount of 0.1 - 3 wt.% (see claim 8) based on the amount of styrene polymer.

3.	Claims 1- 7, 9, 15 and 18-24 and new claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ponticiello et al (US 20110046249) in view of Noordegraaf et al (WO 2010140882), both used in the previous Office Action.
4.	Claims 1- 7, 9, 15, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Noordegraaf et al (WO 2010140882) in view of Ponticiello et al (US 20110046249), both used in  the previous Office Action.
Regarding amendment to claim 1, Ponticiello teaches from 0.1 to 8% by weight, with respect to the polymer (a), of a self-extinguishing brominated additive containing at least 30% by weight of bromine and 0.05 to 2% by weight, again with respect to the polymer, of a synergic product (see claim 5).
Regarding new claims 29 and 30, Ponticiello and Noordegraaf do not teach physical parameters claimed.
However, "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant and Ponticiello 2 modified with Noordegraaf compositions, since they have the same structure.
Regarding new claims 31-35,  Noordegraaf discloses that expandable polystyrene (EPS) comprising brominated polystyrene in an amount of 0.5 - 5 wt.%, (see Claim 1) and tetrabromine bisphenol A allyl ether (i.e. tetrabromine bisphenol A bis(2,3-dibromine propylether)) are used together as a synergist flame retardant at the total amount of 0.1 - 3 wt.% (see claim 8) based on the amount of styrene polymer. 
The rejections 3 and 4 can be found in the NON-FINAL office action mailed 6/22/2020 and is herein incorporated by reference

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1- 7, 9, 15 and 18-24 and new claims 29-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of copending Application No. 12/935388 in view of Noordegraaf et al (WO 2010140882).

Regarding amendment to claim 1, Ponticiello teaches from 0.1 to 8% by weight, with respect to the polymer (a), of a self-extinguishing brominated additive containing at least 30% by weight of bromine and 0.05 to 2% by weight, again with respect to the polymer, of a synergic product (see claim 5).
Regarding new claims 29 and 30, Application No. 12/935388 and Noordegraaf do not teach physical parameters claimed.
However, "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant and Application No. 12/935388 modified with Noordegraaf compositions, since they have the same structure.
Regarding new claims 31-35,  Noordegraaf discloses that expandable polystyrene (EPS) comprising brominated polystyrene in an amount of 0.5 - 5 wt.%, (see Claim 1) and tetrabromine bisphenol A allyl ether (i.e. tetrabromine bisphenol A bis(2,3-dibromine propylether)) are used together as a synergist flame retardant at the total amount of 0.1 - 3 wt.% (see claim 8) based on the amount of styrene polymer. 
The rejection 5 can be found in the NON-FINAL office action mailed 6/22/2020 and is herein incorporated by reference.

6.	 Claims 1- 7, 9, 15 and 18-24 and new claims 29-35   rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 7612119 in view of Noordegraaf. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 7612119 claims the following:
1. An expandable vinylaromatic polymer, comprising:
a) a polymeric matrix obtained by polymerizing 50-100% by weight of one or more vinylaromatic monomers and 0-50% by weight of a copolymerizable monomer;
b) 1-10% by weight, calculated with respect to the polymer (a), of an expanding agent embedded in the polymeric matrix;
c) 0.01-20% by weight, calculated with respect to the polymer (a), of carbon black
U.S. Patent No. 7612119 fails to teach the claimed brominated polymer.
Noordegraaf discloses that expandable polystyrene (EPS) comprising brominated polystyrene in an amount of 0.5 - 5 wt.%, (see Claim 1) and tetrabromine bisphenol A allyl ether (i.e. tetrabromine bisphenol A bis(2,3-dibromine propylether)) are used together as a synergist flame retardant at the total amount of 0.1 - 3 wt.% (see claim 8) based on the amount of styrene polymer.
Noordegraaf teaches that dicumyl peroxide is used as a synergist in an amount of 0.1 - 3 wt.%, in particular 0.5 - 2 wt.%, based on the amount of styrene polymer (see claim 7).
Noordegraaf discloses that all components above can be used together (see 3:15 and Example 2).
Noordegraaf discloses the expandable polystyrene has bromine content in brominated polystyrene of at most 75 wt.% (see claim 4).
Noordegraaf teaches such blowing agent as pentane (see Example 2).
Noordegraaf discloses that EPS-based materials is the burden on the environment. At the end of the technical or the economic life of the materials that contain EPS, such materials will be regarded as waste, and it is desirable that the burden on the environment this constitutes be minimized. This means that the amount and the type of fire retarding materials must be selected so that the burden on the environment is minimal (see 2:10).
Therefore, it would have been obvious to a person of ordinary skills in the art to use brominated polystyrene and tetrabromine bisphenol A bis(2,3-dibromine propylether) in U.S. Patent No. 7612119 's composition to minimize the burden on the environment.
Regarding new claims 29 and 30, U.S. Patent No. 7612119 and Noordegraaf do not teach physical parameters claimed.
However, "products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Applicant and U.S. Patent No. 7612119 modified with Noordegraaf compositions, since they have the same structure.
Regarding new claims 31-35,  Noordegraaf discloses that expandable polystyrene (EPS) comprising brominated polystyrene in an amount of 0.5 - 5 wt.%, (see Claim 1) and tetrabromine bisphenol A allyl ether (i.e. tetrabromine bisphenol A bis(2,3-dibromine propylether)) are used together as a synergist flame retardant at the total amount of 0.1 - 3 wt.% (see claim 8) based on the amount of styrene polymer.



Response to Arguments

7.	Applicant's arguments filed 3/02/2021 have been fully considered but they are not persuasive. 

Applicant submits that when two or more brominated flame retardants among those specifically disclosed are used in combination, the amount of bromine released is strongly reduced.This is incorrect. For instance, in Comparative Example 4 claimed amount of non-polymeric surfactant is used, resulting in HBr content of 180 ppm and Density of 16.5 g/l. The values are comparable with the ones of inventive samples 1-4 (see Table 1 of the printed publication).
In order to directly compare inventive and reference compositions the samples of the same amount of the total bromine should be compared. 

Applicant argues that Noordegraaf fails to disclose any technical problem connected to bromine degradation in polystyrene or any connection between such degradation and the fire test passing. This reference discloses using graphite as an athermanous agent.

However, Ponticiello teaches such athermanous agent as coke. In order to demonstrate unexpected results, direct comparison between graphite and coke is recommended. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL

/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765